Citation Nr: 1025399	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for 
additional disability (thyrotoxicosis and hyperthyroidism 
secondary to the prescription of amiodarone), claimed due to VA 
treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to 
August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision. 


FINDINGS OF FACT

1.  The Veteran has developed the additional disabilities of 
thyrotoxicosis and hyperthyroidism as a result of being 
prescribed amiodarone by VA.

2.  The prescription of amiodarone to treat atrial fibrillation 
in the first instance was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the VA medical center. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the 
additional disability of thyrotoxicosis and hyperthyroidism as a 
result of VA medical treatment have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  1151 Claim

The issue before the Board is entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for an additional disability 
(thyrotoxicosis and hyperthyroidism), claimed due to VA treatment 
(prescription of amiodarone to treat atrial fibrillation).

In this case, the Veteran presented for VA treatment in September 
2002 at which time he was diagnosed with atrial fibrillation.  He 
was prescribed amiodarone to treat the atrial fibrillation; and 
it appears that the medication successfully prevented atrial 
fibrillation.  Unfortunately, the Veteran eventually began having 
thyroid problems in April 2005, was diagnosed with 
thyrotoxicosis, and underwent a thyroidectomy in June 2005.  The 
medical evidence shows that the amiodarone caused the 
thyrotoxicosis.  

The Veteran contends that he was not made aware of the risks of 
taking amiodarone and he therefore believes that he did not give 
informed consent.  Additionally, the Veteran believes that 
because of amiodarone's known risks, the initial prescription of 
amiodarone without trying another drug with less severe side 
effects first, and the subsequent failure to discontinue his use 
of amiodarone following resolution of the atrial fibrillation 
constituted carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part.

Essentially, he is contending that either VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or that VA furnished the medical care without his 
informed consent.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability were 
service connected.  A disability or death is a qualifying 
additional disability or qualifying death if the disability or 
death was not the result of the Veteran's willful misconduct and 
either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and 
the proximate cause of the disability or death was either 
A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or B) an event not 
reasonably foreseeable; or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 
is to determine whether the Veteran has any additional 
disabilities as a result of a VA procedure.  See 38 C.F.R. § 
3.361. 

In this case, the Veteran sought treatment for atrial 
fibrillation and the medication prescribed to treat the atrial 
fibrillation caused him to develop thyrotoxicosis, which 
subsequently required a thyroidectomy and as a result the Veteran 
has hypothyroidism.  As such, it is clear that the Veteran has 
additional disabilities as a result of VA treatment (e.g. the 
prescription of amiodarone).  

The analysis must then turn to whether the additional 
disabilities were caused by VA treatment.  In order for causation 
to be shown, it must be found that the hospital care or medical 
or surgical treatment resulted in the Veteran's additional 
disability.  Merely showing that a Veteran received care or 
treatment and that he has an additional does not establish cause.  
38 C.F.R. § 3.361(c)(1).  

In March 2008, Dr. Prothro wrote a letter in which he indicating 
that the Veteran had been prescribed amiodarone which had a known 
side effect of thyrotoxicosis.  
The Board also obtained a medical opinion, in which the 
cardiologist concurred that hyperthyroidism and thyrotoxicosis 
are events that are considered to be risks of prescribing 
amiodarone. 

As such, the Board concludes that the Veteran's VA treatment did 
in fact cause his additional disabilities.

Because it has been determined that the Veteran has additional 
disabilities that were caused by VA treatment, the analysis turns 
to whether the additional disabilities were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or whether the additional disabilities were 
reasonably foreseeable results of the treatment provided by VA.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and either (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the Veteran's informed consent.  38 C.F.R. § 
3.361(d)(1).

In his letter, Dr. Protho explained that off label use of 
amiodarone for the treatment of atrial fibrillation is acceptable 
practice, but he cautioned that the use of amiodarone in atrial 
fibrillation is a secondary tier medication according to the 
American College of Cardiology guidelines.  Dr. Prothro indicated 
that he was unsure whether the Veteran was offered a first line 
therapy or if he was informed of the potential side effects of 
the medication, as his standard practice was to inform his 
patients of all potential side effects.  Dr. Prothro stated that 
he did not believe that there was carelessness of negligence, but 
he stated that the result of having a thyroid removed was clearly 
the result of the VA treatment.  He was unclear whether the 
Veteran had been informed of the risk.
Given the equivocal language in Dr. Prothro's letter, the Board 
sought additional medical clarification as to whether the initial 
prescription of amiodarone in the first instance without trying 
other medication first, or the subsequent failure to discontinue 
the use of amiodarone constituted carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part.  After reviewing the medical evidence of record, 
the cardiologist concluded that the prescription of amiodarone in 
this case did in fact constitute carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part.

Given this conclusion, it is unnecessary to address the issue of 
consent.

As described above, the criteria for a claim under 38 U.S.C.A. 
§ 1151 have been met with regard to the additional disabilities 
of thyrotoxicosis and hyperthyroidism; and, therefore, the 
Veteran's claim is granted with regard to those additional 
disabilities.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).


ORDER

Compensation under 38 U.S.C.A. § 1151 for the additional 
disabilities of thyrotoxicosis and hyperthyroidism, claimed due 
to VA treatment, is granted.


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


